Citation Nr: 9921553	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-12 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation based on the need for 
the regular aid and attendance of another person or by reason of 
being housebound. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty from July 1968 to July 1970.

This matter comes to the Board of Veterans Appeals (Board) from a 
February 1997 rating decision of the Regional Office (RO) which 
denied the veteran's claim for special monthly compensation based 
on the need for the regular aid and attendance of another person 
or by reason of being housebound.

Effective March 1, 1999, the name of the United States Court of 
Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

The veteran has been granted service connection for post-
traumatic stress disorder, major depression, for which a 100 
percent evaluation is in effect.

A review of the record shows that the veteran has been treated by 
H. Biala, M.D. for a number of years.  Although he has submitted 
several statements on the veteran's behalf, no records of any 
recent treatment have been associated with the claims folder.  

In addition, the Board notes that the veteran was afforded an 
examination by the Department of Veterans Affairs (VA) to 
determine his need for the aid and attendance or housebound status 
in August 1997.  It is significant to point out, however, that the 
report failed to indicate whether the veteran is able to perform 
the activities of daily living.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to support 
his claim includes obtaining adequate VA examination.  This duty 
is neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  This duty also includes providing additional 
VA examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has received 
treatment for his psychiatric disorder since 
1997.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred to 
by the veteran, including those from Dr. 
Biala, and which have not already been 
associated with the claims folder.

2.  The veteran should then be afforded a 
VA examination for housebound status or 
permanent need for aid and attendance.  It 
is suggested that the examiner complete VA 
Form 21-2680, responding to all questions 
therein, including whether the veteran is 
able to feed or dress himself, attend to 
the wants of nature, ambulate outside the 
home without assistance, etc., and if not, 
what specific disabilities are implicated 
in his inability to perform such self-care 
tasks.  The examiner should specifically 
indicated what impact the veteran's 
service-connected psychiatric disability 
may have on the veteran's ability to 
perform any of these tasks.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be furnished 
an appropriate supplemental statement of the case and be provided 
an opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration. 

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	James R. Siegel 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


